DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2015815.0, filed on 10/06/2020.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/5/2021, 5/12/2022 is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: imaging optical system…. scanning device…. electronic image sensor…. optical spectral analyzer…polarization analyzer, in claims 1, 7, 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-17, recite ‘Raman image comprising, or from, Raman scattered light.’ It is not clear what “or from’ conveys. It may well be unnecessary. Clarification is requested. It appears claims 16-17 are allowable when rejection above is overcome.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-11, 15, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berman (US 2010/0142041 A1).
	As to claims 1, 15, 20, Berman teaches a Raman analyzing apparatus, the apparatus comprising: an optical detector (1132, Fig.11-14); an imaging optical system (1108, Figs.11-14) configured to image an object (1128, Figs.11-14) along an optical path to the optical detector; an irradiation optical system (1202, Figs.11-14) comprising a light source and being configured to illuminate said object by directing light from said light source to the object along at least part of said optical path; a scanning device (1112, 1118, Figs.11-14;  paragraphs 0088, 0110) comprising a plurality of apertures, the scanning device intersecting said optical path and being movable with respect to the optical path, wherein said irradiation optical system is configured to direct said light onto said scanning device to illuminate said object at a plurality of illumination points, and wherein said imaging optical system is configured to image Raman scattered light (paragraph 0093) emitted from said object at said illumination points to an intermediate image plane, said scanning device being located at said intermediate image plane (paragraph 0110, note a plane of disk 1112, a plane of object 1128, and image sensor 1108 are arranged/conjugate to each other optically), and wherein said imaging optical system includes: a spectral filter (paragraph 0096, note element 1136 of Figs. 11-14) between scanning device and detector include band/blocking filter) configured to transmit light only in a selected one or more of a plurality of selectable wavelength ranges; and/or at least one optical spectral analyzer.
As to claim 2, Berman teaches all as applied to claim 1, and in addition teaches wherein said scanning device comprises a plurality of lenses aligned with said plurality of apertures to focus said light on said apertures (paragraphs 0088, 0090).
As to claim 3, Berman teaches all as applied to claim 1, and in addition teaches, wherein said scanning device comprises a rotatable scanning disk, and wherein, preferably, said scanning device comprises a plurality of lenses aligned with said plurality of apertures to focus said light on said apertures, and wherein said scanning device includes a rotatable lens disk in which said plurality of lenses are provided, the lens disk being rotatable with the scanning disk (paragraph 0110).
As to claim 5, Berman teaches all as applied to claim 1, and in addition teaches wherein said imaging optical system includes a filter (paragraph 0096, note element 1136 between scanning device and detector include band/blocking filter), preferably located in said optical path between said scanning device and said optical detector, configured to reject light in a wavelength band corresponding to said light from said light source.
As to claim 6, Berman teaches all as applied to claim 1, and in addition teaches wherein said light source is a laser light source (1202, Figs. 11-14, paragraph 0099) and is configured to produce a laser beam.
As to claim 7, Berman teaches all as applied to claim 1, and in addition teaches wherein said optical detector comprises an electronic image sensor, for example comprising a CCD or EMCCD detector, or any other suitable digital image sensor, and may optionally be incorporated into, or may comprise, a digital camera, and/or wherein said optical detector comprises an optical spectral analyzer, for example comprising a spectrometer or spectrograph (paragraph 0096).     
	As to claim 8, Berman teaches all as applied to claim 1, and in addition teaches wherein said spectral filter comprises any one of: an optical filter configured to pass light in one or more fixed wavelength bands (paragraph 0096, note element 1136 between scanning device and detector include band/blocking filter), or a tunable optical filter, for example a liquid crystal tunable filter (LCTF); an acousto-optic tunable filter (AOTF); a plurality of different filters on a filter wheel or other movable carriage; a plurality of wavelength/angle tunable filters on a pivotable filter wheel; a plurality of broad- bandpass filters used in conjunction with a Fabry Perot etalon; or a subtractive double monochromator.
	As to claim 9, Berman teaches all as applied to claim 1, and in addition teaches wherein said spectral filter (paragraph 0096, note element 1136 between scanning device and detector include band/blocking filter), and/or said at least one optical spectral analyzer, is located in the optical path between said scanning device and said optical detector, or wherein said at least one optical spectral analyzer serves as said optical detector.
	As to claim 10, Berman teaches all as applied to claim 1, and in addition teaches capturing at least one Raman image of said object, each Raman image comprising, or being created from, said Raman scattered light in the selected one or more wavelength ranges (paragraphs 0093, 0096).
	As to claim 11, Berman teaches all as applied to claim 1, and in addition teaches a beam splitter (1116, Fig.11) located in the optical path and being transmissive to one of said light source light and said Raman scattered light, and reflective to the other of said light source light and said Raman scattered light, said imaging optical system being configured to image said object along to the optical detector via the beam splitter, and the irradiation optical system being configured to illuminate said object via the beam splitter, and wherein, optionally, said beam splitter is transmissive to said light source light and reflective to said scattered Raman light, and wherein, optionally, the beam splitter is located between the scanning device and the optical detector, and wherein, optionally, said scanning device comprises a rotatable scanning disk, and wherein said beam splitter is located between said scanning disk and said optical detector, preferably being located adjacent the scanning disk (paragraphs 0088, 0093)
As to claim 18, Berman teaches all as applied to claim 15, and in addition teaches wherein said illuminating involves scanning a beam of excitation light (1202, Figs.11-14) using a scanning device (1112, 1222, Figs.11-14), and wherein said imaging involves imaging said Raman scattered light to an intermediate image plane, said scanning device being located in said image plane (paragraph 0110, note a plane of disk 1112, a plane of object 1128, and image sensor 1108 are arranged to each other optically, paragraph 0093).
As to claim 19, Berman teaches all as applied to claim 15, and in addition teaches wherein said illumination and said imaging are performed confocally (paragraphs 0061-0064). 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 12-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Buller et al (US 2017/0234728 A1) [hereinafter Buller].
As to claim 4, Berman teaches all as applied to claim 1, except wherein said irradiation optical system includes a Raman bandpass filter, preferably located between said light source and said scanning device. However, Examiner takes Official Notice that placing Raman bandpass filter between a light source and scanning device in optical apparatus is well known.
It would have been obvious to one of ordinary skill in the art to placing Raman bandpass filter between a light source and scanning device in optical apparatus in order to block Raman wavelength from a light source and/or in the fiber transmitting/delivering said light source, thereby enhancing resolution.
As to claims 12-13, Berman teaches all as applied to claim 1, except wherein one or more optical polarizer is provided in the irradiation optical system, the or each polarizer preferably located between the light source and the scanning device. However, Examiner takes Official Notice that placing a polarizer between a light source and scanning device in optical apparatus is well known.
It would have been obvious to one of ordinary skill in the art to placing a polarizer between a light source and scanning device in optical apparatus in order shape/condition as desired.
As to claim 14, Berman teaches all as applied to claim 1, except wherein said spectral filter is tunable, or adjustable, to transmit light only in a selected one or more of a plurality of selectable wavelength ranges. However, Examiner takes Official Notice that use of tunable spectral filter to transmit light in selectable wavelength ranges is well known in optical apparatus.
It would have been obvious to one of ordinary skill in the art to use of tunable spectral filter to transmit light in selectable wavelength ranges is well known in optical apparatus, in order to shape/condition light, thereby enhancing spectral resolution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
As to claims 1, 15, 20, Hayashi et al. (US 2019/0187447 A1) teaches an optical apparatus, the apparatus comprising: an optical detector (19, Fig.1); an imaging optical system (30, Fig.1) configured to image an object (S, Fig.1) along an optical path to the optical detector; an irradiation optical system (1, Fig.1) comprising a light source and being configured to illuminate said object by directing light from said light source to the object along at least part of said optical path; a scanning device (40, Fig.1)) comprising a plurality of apertures, the scanning device intersecting said optical path and being movable with respect to the optical path, wherein said irradiation optical system is configured to direct said light onto said scanning device to illuminate said object at a plurality of illumination points, and wherein said imaging optical system is configured to image scattered light emitted from said object at said illumination points to an intermediate image plane, said scanning device being located at said intermediate image plane, and wherein said imaging optical system includes: a spectral filter (17, Fig.1) between scanning device and detector) configured to transmit light only in a selected one or more of a plurality of selectable wavelength ranges; and/or at least one optical spectral analyzer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886